                      Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 1 of 22
AO 106(Rev. 04/010) Application for Search Warrant             AUTHORIZED AND APPROVED/DATE:


                                        United States District Court
                                                                for the
                          WESTERN                            DISTRICT OF                            OKLAHOMA

              In the Matter of the Search of
         (Briefly describe the property to be search
          Or idenlijy the person by name and address)
       Dropbox account associated with:                                           Case No: M-            -6M1-ST<f
       redcommiebastardl917@gmail.com

THAT IS STORED AT PREMISES CONTROLLED BY:
          Dropbox, Inc.,
          185 Berry Street, Suite 400,                                                                 OCT04Z0I9
          San Francisco, California 94107
                                                                                                                          CLERR


                                                APPLICATION FOR SEARCH WARRANiV.-

        I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following property (identify the person or describe property to
be searched and give its location)'.

         See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed {identify the person or describe the property to be
seized):

         See Attachment B, which is attached and incorporated by reference.

         The basis for the search under Fed. R. Grim.P.41(c) is {check one or more):
               KI      evidence of the crime;
               Kl      contraband, fruits of crime, or other items illegally possessed;
               M       property designed for use, intended for use, or used in committing a crime;
               □       a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
          Code Section                                                    Offense Description
          18U.S.C. § 2251                                                 Production of child pornography
          18U.S.C. § 2252                                                 Distribution of child pornography
          18U.S.C. § 2252A                                                Possession of child pornography
          18 U.S.C. § 1591(a)(1) and (2)                                  Child Sex Trafficking

The application is based on these facts:

See attached Affidavit of Special Agent David A. Garrison, Federal Bureau of Investigation, which is incorporated by
reference herein.
               13      Continued on the attached sheet(s).
               □       Delayed notice of                 days (give exact ending date ifmore than 30 days) is requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached sheet(s).


                                                                                          Applicant s signature
                                                                   DAVID A. GARRISON
                                                                   Special Agent
                                                                   Federal Bureau of Investigation
                  Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 2 of 22


Sworn to before me and signed in my presence.             ^                              v

Date:                      ^
                                                                  Judge's signature
City and State: Oklahoma City. Oklahoma         SHON T. ERWIN. U.S. Magistrate Judge
                                                                Printed name and title
            Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 3 of 22




              THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                              DISTRICT OF OKLAHOMA


                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT


  I, David A. Garrison, a Special Agent(SA)with the Federal Bureau ofInvestigation

                   (FBI), being duly sworn, depose and state as follows:

                                    INTRODUCTION


       1.       I have been employed as a Special Agent(SA) with the Federal Bureau of

Investigation (FBI) since June 2005, and I am currently assigned to the Oklahoma City

Field Office. Since joining the FBI, I have been involved in investigations of child

exploitation matters and computer crimes against children. I am currently assigned to

investigate violations of federal law involving the exploitation of children. I have gained

expertise in the conduct of such investigations through training in seminars, classes, and

everyday work related to conducting these types of investigations in my current role as an

SA with the FBI.


      2.       As a federal agent, I am authorized to investigate violations of United States

laws and to execute warrants issued under the authority ofthe United States.

      3.       I am investigating the activities ofChristopher John Henderson(Henderson),

who is associated with a Dropbox account linked with his email address

redcommiebastard 1917@gmail.com. As will be shown below, there is probable cause to

believe Henderson has received, possessed, distributed and manufactured child

pornography, in violation of 18 U.S.C. §§ 2251, 2252, and 2252A. Additionally, there is

probable cause to believe Henderson both advertised and engaged in the sex trafficking of
            Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 4 of 22




a child who was over the age of fourteen but had not attained the age of eighteen, in

violation of 18 U.S.C. § 1591(a)(1) and (2). I submit this Application and Affidavit in

support of a search warrant authorizing a search of Henderson's Dropbox account

(TARGET ACCOUNT),as further described in Attachment A,which is stored at premises

owned, maintained, controlled, or operated by Dropbox, Inc., headquartered at 185 Berry

Street, Suite 400, San Francisco, California 94107.

       4.      The statements in this Affidavit are based in part on information provided by

Jane Doe, date of birth xx-xx-1997, and on my investigation of this matter. Since this

Affidavit is being submitted for the limited purpose of securing a search warrant, I have

not included each and every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause to believe that

evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 2251, 2252, 2252A,

and 1591(a)(1) and (2), are presently located within the TARGET ACCOUNT.

       BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

       5.      Based on my knowledge, training, and experience in child exploitation and

child pornography investigations, and the experience and training ofother law enforcement

officers with whom I have had discussions, computers, computer technology, and the

Internet have revolutionized the manner in which child pornography is produced and

distributed.


       6.      Computers basically serve five functions in connection with child

pornography: production, communication, distribution, storage, and social networking.
            Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 5 of 22




       7.      With digital cameras,images ofchild pornography can be transferred directly

onto a computer. A modem allows any computer to connect to another computer through

the use oftelephone,cable, or wireless connection. Through the Internet, electronic contact

can be made to literally millions of computers around the world.

       8.      The Internet affords individuals several different venues for meeting each

other, obtaining, viewing and trading child pornography in a relatively secure and

anonymous fashion.

       9.      Individuals also use online resources to retrieve and store child pornography,

including services offered by Internet Portals such as Yahoo!, DropBox, and Hotmail,

among others. The online services allow a user to set up an account with a remote

computing service that provides e-mail services as well as electronic storage of computer

files in any variety of formats. A user can set up an online storage account from any

computer with access to the Internet. Evidence ofsuch online storage ofchild pornography

is often found on the user's computer.

Common Practices of Persons that Unlawfully Engage,Procure, or Solicit in Human
                      Trafficking and/or Commercial Sex


       10.     Based on information received from other law enforcement officials, I know

the following:

       a.      Persons who perform sex work for value—sex workers—are often trafficked

by someone known as a"pimp"or"madam."The pimp and sex worker represent the supply

side of human trafficking. The customer seeking and paying for commercial sex—

commonly referred to as a John—^represents the demand side of human trafficking.
            Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 6 of 22




       b.      Sex traffickers almost always rely upon cellular telephones to facilitate their

business. Computers, cellular phones, and smart phones are used to recruit victims on social

media and by direct communications. Because pimps and sex workers frequently bounce

around between different hotels and motels, cellular phones—especially smartphones—^are

an ideal tool to facilitate the commercial sex trade. Persons engaging in human trafficking

frequently communicate by electronic communications including text messaging, social

media, email, and voice communications to recruit victims, advertise, coimect with Johns,

dispatch the sex workers to meet with potential customers, discuss prices and meeting

arrangements, to communicate threats or promises to victims and potential victims, and to

arrange for the acquisition/transportation/laundering ofproceeds generated from these illegal

activities. They frequently maintain these stored text messages and voice communications

on these devices for long periods of time. In many cases, a sex worker will have a phone

with her for a commercial sex transaction with an open and live call with the pimp, who

listens to and monitors the encounter.


       c.      Traffickers and sex workers/victims frequently take and store photographs and

video recordings on their cellular devices and/or computer. These photographs often include

photographs of the sex workers/victims, both sexually explicit and non-explicit, that can be

posted onto social media sites, such as Backpage.com, as an advertisement for unlawful

commercial sexual activity. These videos/photographs are also often transmitted directly to

the John from the phone and/or computer of the sex worker/victim or pimp. These

photographs may also include photographs ofthe customer transmitted from the customer to

the sex worker/victim and/or pimp in order to help the sex worker/victim and/or pimp identify
            Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 7 of 22




the John and as an additional level of security for the pimp and/or sex worker. These

photographs/videos also often include trophy photos which document proceeds received from

unlawful commercial sexual activity. These photos/videos also often include videos offellow

sex workers, pimps and/or their associates.

       d.      Cellular telephones often maintain a call history ofcalls sent/received firom the

phone for a period of time. These phones also often maintain a list of contacts wherein the

names/monikers/nicknames of Johns, sex workers/victims, and/or other pimps involved in

unlawful commercial sexual activity are stored along, with a telephone number where

he/she/they can be reached. This call history and contacts list provides investigators with

information that can lead to the identification ofJohns as well as other sex workers, victims

and/or pimps that are involved in unlawful commercial sexual activity.

       e.      Sex workers and traffickers—^both pimps and Johns—^will often use coded

words and phrases, as well as extremely vague conversations, in order to discuss their plans

and prevent anyone fi*om overhearing their conversations and from recognizing that the

conversations concern a criminal sex act. For example, sex trafficking is frequently

disguised as an "escort" business offering only time or companionship, or as a "massage"

business.


       f.      Oftentimes those that conspire or conduct transactions in the trade of human

trafficking and/or unlawful commercial sex identify themselves by monikers, street names,

and/or nicknames to further hinder law enforcement's efforts in identifying those involved

with the commercial sex.
            Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 8 of 22




       g.      A prospective customer and/or John will often telephone the sex worker

and/or escort to obtain permission to come to the sex worker's location i.e. hotel,residence,

etc., to engage and/or solicit in the sexual encounter.

       h.      A pimp or sex worker will often post advertisements on select social media

sites on the Internet with clever, disguised language to attract customers. These

advertisements often include coded language that would be easily recognizable by those

engaging in unlawful commercial sexual activity, but that would appear to a layperson to

be non-criminal in nature. These electronic advertisements are often posted by pimps or

sex workers using a telephone, cellular device, computer or other electronic medium.

       i.      Sex trafficking victims and sex workers are frequently advertised on a variety

of social media platforms, including but not limited to Backpage.com. These websites,

applications, and platforms are often accessed by smartphones, cellular phones, computers,

and other similar devices. These devices are frequently used to upload videos/photographs

and/or advertisements for unlawful commercial sexual activity.

                     BACKGROUND OF THE INVESTIGATION


       11.     On March 5, 2018, Jane Doe contacted the National Center for Missing and

Exploited Children and reported being notified, via an anonymous email, of explicit

photographs of her and provided a website and link. Jane Doe accessed the link which led

to a subcategory on "Reddit." On Reddit was a post linking to an "Imgur" post containing

over a dozen photographs, some of them sexually explicit and from when Jane Doe was

15-16 years old. Jane Doe identified Henderson as being responsible for the photographs.
         Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 9 of 22




and their posting, and disclosed additional sexually explicit material in the possession of

Henderson.


       12.     Over the next few months,I interviewed Jane Doe on a number of occasions

where she revealed additional information regarding her experience with Henderson, to

include: She remembered talking with Henderson on the telephone before meeting him in

person when she was fifteen or sixteen years old.

       13.    During their first meeting, Henderson took Jane Doe to the Drover's Inn

located in Oklahoma City, Oklahoma. He took her to this motel for the purpose of having

sex and told her how much she could rely on him and how he wanted to take care of her.

He also took a number of pornographic photographs of her both before and during their

sexual encounter. According to Jane Doe, over the approximate year Henderson and Jane

Doe were together, he also videotaped Jane Doe having sex with other men on at least two

occasions.


       14.    Jane Doe recalls having sex with Henderson around 40-50 times while they

were together. He took photographs and filmed many oftheir sexual encounters and posted

some of the photographs and videos on "fetlife." The email he used for the fetlife profile

was, "daddyandhisprincess@yahoo.com." Sometimes, prior to taking pornographic

photographs of Jane Doe, he wrote sayings on certain body parts with a black sharpie

including "cum slut","public entrance","use me",and "cum goes here." He used some of

these pictures to advertise her for sex using his social media accounts, including Craigslist,

following which, he shared with her a number of the replies so she could choose which

customer to have sex with. Many ofthe replies included face and penis photographs ofthe
         Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 10 of 22




prospective customers. Each appointment was supposed to last for less than an hour and

the customers were charged $200.00. Henderson got all the money. He bought Jane Doe

gifts such as clothes and a custom leather collar with a lock of which only he had the key.

One set of clothes he bought for her, described as one of his favorites, was a pink t-shirt

with the words "cum sluf' on the front, and a short blue plaid skirt. He kept possession of

this outfit and would often bring it with him when they met. Doe remembers having sex

with other men for money more than once and less than five times during the time she was

with Henderson. Each time she had sex with other men for money,she did so with multiple

customers within a night.

       15. According to Jane Doe,during one ofthe times Henderson took her to a motel,

while she was still 15 years old, prior to a scheduled prostitution date, he showed her some

videos on his laptop computer depicting six or seven differentjuvenile girls, ranging in age

from 10 or 11 to 15 years old, engaged in sex acts with men. He showed her these videos

to help her know what to expect during her prostitution dates and to give her ideas on what

she could do with the customers. He told her he had a "bunch" ofthese videos and showed

her a file which contained a number of similar videos.

       16.    In May of2018, Jane Doe provided written consent to search her cell phone.

During the course of the search, I found 20 photographs matching the description of the

photographs she described as being posted on Imgur. During a subsequent interview, she

identified some of the sexually explicit photographs of her as being taken by Henderson

during their sexual encounters at various motels within the Oklahoma City area, including

the Drover's Inn.
         Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 11 of 22




       17. Additionally, chats utilizing "imessage" were found on Jane Doe's phone

between herself and a contact in her phone called "Christopher Henderson" with an

associated telephone number of 405-889-2241 (she confirmed that this was Henderson).

A subsequent subpoena for the subscriber information for the referenced telephone number

came back to Christopher J. Henderson with an address located in Oklahoma City. During

one part of the chats, Jane Doe references the sexually explicit photographs of her posted

on Imgur in March of 2018. On March 4, 2018, Henderson replies in part, "I am

responsible. It is my doing. There is nothing I can say to make it better or to rectify this

wrong. I ask that you not go to the police. This was a monstrous, horrible thing I did."

On March 6, 2018, Henderson continued, "I only had the pics on that imgr page and that

was it. Whatever pics you saw was all I had. I had no others and posted no others."

Additionally, during a chat with Jane Doe on December 23, 2017, Henderson identified

one of his email addresses as redcommiebastard 1917@gmail.com (gmail email).

       18.    Jane Doe provided written consent to search her email address:

coffeeluvr21@vahoo.com (yahoo email). During the course of the search I identified 87

emails from Henderson's gmail email to Jane Doe's yahoo email. Many ofthe emails were

forwarded from emails Henderson had received on his gmail email containing responses

from prospective customers, including attached face photographs, to the craigslist ads he

had posted. Additionally many of the emails included sexually explicit photographs

Henderson had taken of Jane Doe and sent to prospective customers. Some examples are

as follows:
        Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 12 of 22




              a. An April 22, 2014 email titled "Business Proposition Chat Logs" is a

series of screen shots from fetlife.com with an exchange between "Dr_Exploitation" and

an interested customer. At this time, Jane Doe was 16 years old. Dr_Exploitation's avatar

lists his location as Norman, Oklahoma and includes a photograph of his face and upper

shoulders. The photograph matches the description and other photographs of Henderson.

At one point in the chat, the potential customer asks, "Both holes bareback available?"

Dr_Exploitation replies, "Still anal training, so not yet. That work number listed is turned

off most of the time. We only sell her sporadically for fun. She goes to college and has a

part time job. But every other weekend, sometimes every Friday, we'll get a room and

she'll fuck a string of strangers for cash. $200.00 and you can pound her sore with a

condom but cum in her mouth as much as you want(she is a serious cum slut, she gets mad

when the clients don't cum in her mouth)."

              b. A December, 28, 2013 email from Henderson's gmail account to Jane

Doe's yahoo account is titled "Whore Advertising Pics". Jane Doe was 16 years old.

Henderson states: "Here are the pics we took, the very few that required editing I went

ahead and edited. I through in the bj and facial pics as extras. If you don't want them

shared they won't be. Let me know ASAP and I'll send them to prospective clients and

get you sold by this weekend. Your Daddy, -Christopher." The email contained 15

attached photographs of Jane Doe at the Drover's Inn. The photographs, labeled,

"secret_whore_motel", start with her dressed in a short dress crouching on the bed and

progress to sexually explicit photographs of Jane Doe exposing her vagina and the

photographs Henderson referenced of her engaging in oral sex.
         Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 13 of 22




              c. A December 30, 2013 email titled,"19 yo Asian College Cutie w/Whore

Fantasy - mw4m"(craigslist ad) from Henderson's gmail account to Jane Doe's yahoo

account is forwarded from a December 26, 2013 email from "chyllokc" responding to the

craigslist ad placed by Henderson. Jane Doe was 16 years old. The email text was: "I like

ur ad on CL if ur serious I cn give her just what she wants...! will send I cock pic but u

have to prove ur serious and real for a face pic." "chyllokc" attached a photograph of his

penis to the email.

              d. A February 26, 2014 (Jane Doe was 16 years old) email titled, "Kink

Photos Set 1", sent from Henderson's gmail account to Jane Doe's yahoo account contains

15 photographs titled, "degraded_cumdump" and start with depicting Jane Doe standing

clothed in a short white dress then progress to showing her naked except for a black collar

around her neck with a silver ring on the front, a black blindfold covering her eyes, and

thin gag around the lower part of her head with a black ball inserted into her mouth. She

is then depicted sitting on the bed with her knees facing out, her feet together and her vagina

exposed. Additionally, a silver chain is attached to the collar ring and extends out past the

edge of the photograph. "Whore" is written across her chest in black magic marker as is

"cum dump"just above her vagina with an arrow pointing down. "Cheap bitch for sale"

is written on the inside of her right leg and "Anyone can fuck me" is written on the inside

of her left leg. During the course of my interviews with Jane Doe, she described this

particular incident as Henderson's "punishment and reward." It was"punishment" because

she had refused to have sex with other men that day, and "reward" because she had the

benefit of being with him instead.
         Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 14 of 22




              e. An August, 13, 2014 email titled, "Address" from Henderson's gmail

account to Jane Doe's yahoo account stated: "Hey bitch, I regret ever having met you.

You are a fucking cancer. But whatever,right? 12437 SE 149^*^ Street Oklahoma City, OK

73165 Mail me the collar soon. We need to talk about how you'll pay me back. Checks?

Mailing me cash would be unwise and unsafe." -Christopher" During the course of my

interviews with Jane Doe, she described how she was expected to bring the referenced

collar(as described in paragraph "d")to her encounters with Henderson. Jane Doe was 16

years old at the time this email was sent.

       19. On September 5, 2019, I interviewed the manager of the Drover Inn in

Oklahoma City and showed a couple ofsanitized photographs from the December 28,2013

email Henderson sent Jane Doe with the attached "secret_whore_motel" series of

photographs. The manager recognized the depicted room as belonging to his motel but

could not identify which one. The manager granted me access to room 120 and I observed

the wall paint, curtains, carpet, dresser and bed frame all matched the decor in the

"secret whore motel" series of photographs. The bedspread, and wall art were different

but the manager explained those items were changed over time due to wear and tear.

       20.    On September 6, 2019, a search warrant was issued to Google, Inc. for the

Henderson gmail email account associated with the TARGET ACCOUNT. On September

20,2019, Google,Inc. provided the requested information which 1 subsequently reviewed.

       21.    Among the emails contained within Henderson's gmail account, in which he

identified himself as "Guy", were six containing links to Dropbox.com ranging between

May 1 and August 1 of 2014, during which time Henderson and Jane Doe were together
        Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 15 of 22




and engaged in the production of child pornography and sex trafficking of a juvenile. The

description ofthe emails is as follows:

             a.     May 1, 2014: Guy, using the gmail account, sent "Wendi x" an email

titled "Cum in Mouth". The body ofthe email stated,"Here is a video I took of her taking

a load into her mouth and obediently swallowing." The email contained a link to

Dropbox.com with a video titled in part, "teen_whore_swallows.mp4". Many of the

photographs taken by Henderson ofJane Doe depicted her in the act oforal sex and showed

semen or "cum" on her face or mouth. Additionally, in many of the advertisements

Henderson used to advertise Jane Doe for sex he emphasized her willingness to engage

oral sex and subsequently swallow semen or cum.

             b.     May 13,2014: Guy,using the gmail account, sent an email to "Wendi

x" titled "Videos Second Try". There was no message but it contained two links to

Dropbox.com with the referenced videos titled in part, "lil_whore_fucked.mov" and

lil_whore_swallows.mp4".

             c.     June 3,2014: Guy, using the gmail account, sent an email to "Wendi

x"titled "New videos". The body ofthe email stated,"New videos shot in my car." There

were two links to Dropbox.com with videos titled in part,"slave_car_masturbate.mp4" and

"slavecarbj.mp4".

             d.     July 13, 2014: Guy, using the gmail account, sent "kyndal3.14" an

email titled "Homemade Porn". There was no message but it contained four links to

Dropbox.com with the referenced videos titled in part;"lil_whore_swallow_cum.mp4".
         Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 16 of 22




"lil_whore_gets_fuckeci.mov","lil_whore_car_masturbate.mp4", and

lil_whore_car_bj.mp4".

              e.     July 18, 2014: Guy, using the gmail account, sent "Kyndal W" an

email titled "Homemade Pom-Fucking Stranger". The body of the email stated,"So just

last night I filmed her fucking a stranger bareback. Just met the guy, dressed slutty and got

his cum down her throat. To keep the file size tame I rendered the video is Standard Def.

It was filmed in HD though. She actually fucked him twice and the second time he came

in her pussy. But I'm too tired to render that video just yet. I sincerely hope you get some

random cock in your ass soon. I enjoyed our kinky talks on kik. Hit me up for more if

you'd like. -Christopher (xxxredguyxxx), p.s. we have two more lined up for next week,

same day too. ©" The email contained a link to Dropbox.com with a video titled in part,

"Fucking_Stranger_Part_l-roundl-SD.mp4". On July 18,2014, Jane Doe was 16. During

the course of my interviews with Jane Doe, she identified an instance when she was 16

when Henderson took her to Wichita, Kansas, where he filmed her having sex with a male

customer named Marcus. Marcus was charged more than the usual $200.00 because Jane

Doe performed sex with him "bareback," that without the use of a condom.

              f.     Guy sent"Wendi x" an email which contained a link to Dropbox.com

with a video titled in part,"Fucking_Stranger_Part_l-roundl-SD.mp4".

       22.    On October 1, 2019, the Grand Jury for the Western District of Oklahoma

returned an Indictment against Henderson, charging him with violations of 18 U.S.C. §§

2251, 1591 and2260A.

        INFORMATION THAT MAY BE AVAILABLE FROM DROPBOX
         Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 17 of 22




       23.    Through my training and experience, I have learned that Dropbox, Inc.

provides a variety ofon-line services,including online storage access,to the general public.

Dropbox, Inc. allows subscribers to obtain accounts at the domain name

www.dropbox.com. Subscribers obtain a Dropbox, Inc. account by registering with an

email address. During the registration process, Dropbox, Inc. asks subscribers to provide

basic personal identifying information. This information can include the subscriber's full

name, physical address, telephone numbers and other identifiers, altemative e-mail

addresses, and, for paying subscribers, means and source of payment(including any credit

or bank account number).

       24.    When the subscriber transfers a file to a Dropbox,Inc. account, it is initiated

at the user's computer,transferred via the Internet to Dropbox,Inc.'s servers, and then can

automatically be synchronized and transmitted to other computers or electronic devices

that have been registered with that Dropbox,Inc. account. This includes online storage in

Dropbox,Inc.'s servers. Ifthe subscriber does not delete the content, the files can remain

on Dropbox, Inc. servers indefinitely. Even if the subscriber deletes their account, it may

continue to be available on Dropbox,Inc.'s servers for a certain period oftime.

       25.    Online storage providers typically retain certain transactional information

about the creation and use of each account on their systems. This information can include

the date on which the account was created, the length of service, records of log-in (i.e.,

session) times and durations, the types of service utilized, the status of the account

(including whether the account is inactive or closed), the methods used to connect to the

account, and other log files that reflect usage of the account. In addition, online storage
         Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 18 of 22




providers often have records ofthe Internet Protocol address("IP address")used to register

the account and the IP addresses associated with particular logins to the account. Because

every device that connects to the Internet must use an IP address, IP address information

can help to identify which computers or other devices were used to access the account.

       26.    In some cases, Dropbox, Inc. account users will communicate directly with

Dropbox, Inc., about issues relating to the account, such as technical problems, billing

inquiries, or complaints from other users. Online storage providers typically retain records

about such communications, including records of contacts between the user and the

provider's support services, as well records of any actions taken by the provider or user as

a result ofthe communications.


       27.    On September 27, 2019, Dropbox, Inc. was served a Preservation Letter for

the TARGET ACCOUNT and responded with a file number of CR-8000-03187.

                                     CONCLUSION


       28.    Based on the aforementioned factual information, I respectfully submit that

there is probable cause to believe that Christopher Henderson has committed the

aforementioned crimes. Additionally, there is probable cause to believe that evidence of

those criminal offenses is located in the TARGET ACCOUNT,and this evidence, listed in

Attachment B to this Affidavit, which is incorporated herein by reference, is contraband,

the fruits of crime, or things otherwise criminally possessed, or property which is or has

been used as the means of committing the foregoing offenses.

       29.    I, therefore, respectfully request that the attached warrant be issued

authorizing the search and seizure ofthe items listed in Attachment B.
        Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 19 of 22




                                DAVTD A GARRISON
                                SPECIAL AGENT
                                FEDERAL BUREAU OF INVESTIGATION



                                   uf-tk
Sworn and subscribed before me this _!_th
                                     I ih day
                                          r   of October, 2019




HONORABLE SHON T. ERWIN
UNITED STATES MAGISTRATE JUDGE
        Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 20 of 22



                                    ATTACHMENT A

                                 Property to Be Searched


This warrant applies to information associated with Preservation Letter (CR-8000-03187)

for the Dropbox account associated with:

                     redcommiebastard1917@gmail.com

that is stored at premises owned, maintained, controlled, or operated by Dropbox, Inc.,

headquartered at 185 Berry Street, Suite 400, San Francisco, CA 94107.
        Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 21 of 22




                                      ATTACHMENT B


                                Particular Things to Be Seized

Information to be disclosed by Dropbox,Inc.;

      To the extent that the information described in Attachment A is within the
possession, custody, or control ofDropbox,including any messages,records, files, logs, or
information that have been deleted but are still available to Dropbox or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Dropbox is required to
disclose the following information to the government for the Dropbox.com account
associated with:
                    redcommiebastardl917@gmaiLcom


Dropbox account, as listed in Attachment A:

      a.     The contents of all folders associated with the account, including stored or

      preserved copies of files sent to and from the account, the source and destination

      addresses associated with file, and the date and time at which each file was sent;

      b.     All transactional information of all activity of the Dropbox          accounts

      described above, including log files, messaging logs, records of session times and

      durations, dates and times of connecting, and methods of connecting: and emails

      "invites" sent or received via Dropbox, and any contact lists.

      c.     All records or other information regarding the identification of the account,

      to include full name, physical address, telephone numbers and other identifiers,

      records of session times and durations, the date on which the account was created,

      the length ofservice, the types ofservice utilized, the IP address used to register the

      account, log-in IP addresses associated with session times and dates, account status.
           Case 5:19-mj-00542-STE Document 1 Filed 10/04/19 Page 22 of 22




      alternative e-mail addresses provided during registration, methods of connecting,

      log files, and means and source of payment (including any credit or bank account

      number);

      d.       All records or other information stored at any time by an individual using the

      account, including address books, contact and buddy lists, calendar data, pictures,

      and files;

      e.       All records pertaining to communications between Dropbox and any person

      regarding the account or identifier, including contacts with support services and

      records of actions taken.


Information to be seized by the government:

All information described above in Attachment B that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. §§ 2251,2252,2252A, and 1591 including, for

each account or identifier listed on Attachment A,information pertaining to the following

matters:


      a.       Records, including text and photographs,relating to possession, distribution,

      and production of child pornography as well as child sex trafficking.

      b.       Records identifying persons with whom the holder of the TARGET

      ACCOUNT communicated.

      c.       Records identifying the identity ofthe person or persons who accessed and/or

      maintained the TARGET ACCOUNT.

       d.      All child pornography.
                                              2
